The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                        May 7, 2014

                                   No. 04-14-00303-CR

                                    Santos GUEVARA,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 5336
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
      We grant appellant’s motion to suspend the e-filing requirement in this case.
Accordingly, appellant’s counsel is not required to e-file motions or briefs.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court